 

Exhibit 10.4

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) by and among Noranda Aluminum
Holding Corporation (“Parent”), Noranda Aluminum, Inc. (the “Company”), and Alan
K. Brown (the “Consultant”) is dated as of the 15th day of November, 2010.

WHEREAS, the Consultant has faithfully served the Company and its affiliates for
many years, including as Vice President of Human Resources for the Company, and
has considerable knowledge and experience with respect to the Company’s
functions and operations; and

WHEREAS, the Consultant and the Company have agreed that the Consultant will
retire from active service with the Company and its affiliates as of March 31,
2011 (the “Retirement Date”); and

WHEREAS, the Company and Parent have determined that it is in their best
interests for the Consultant to provide his continued services and expertise to
the Company and Parent following the Retirement Date and to ensure that the
Consultant cannot perform services for a competitor of the Company, Parent and
their respective affiliates, all on the terms and conditions set forth below;

NOW, THEREFORE, it is hereby agreed as follows:

1. Retirement from Employment; Severance Payments. The Consultant and the
Company have agreed to the terms of Consultant’s retirement and separation from
the Company, including any and all severance or other payments to be made to
Consultant in connection therewith, and have set forth these terms in a
Separation of Employment Agreement and General Release dated November 15, 2010.

2. Consulting Services.

(a) From the Retirement Date through March 31, 2013, or such earlier date as may
be provided pursuant to Section 2(c) or (d) below (the “Consulting Term”), in
consideration for the compensation provided for below, the Consultant shall make
himself available to Parent and the Company, at mutually convenient times and
places, for such consulting services as may be requested by them. The Consultant
expressly agrees to render up to ten (10) hours of such services per calendar
month during the Consulting Term, if so requested by Parent and the Company.

(b) During the Consulting Term, the Company shall pay the Consultant a fee of
two thousand dollars ($2,000.00) per month, payable monthly in advance (the
“Fee”). Further, the Consultant shall be entitled to reimbursement for all
reasonable and necessary expenses incurred by him in the performance of services
hereunder, in accordance with the policies of Parent, the Company or their
respective affiliates.



--------------------------------------------------------------------------------

 

(c) During the Consulting Term, any stock options previously granted to the
Consultant under the Parent’s Amended and Restated 2007 Long-Term Incentive Plan
(the “LTIP”) shall continue to vest in accordance with the terms of the LTIP and
any applicable option award agreements and any post-termination exercise period
applicable to any such options shall not commence until the termination of the
Consulting Term (provided that such options shall in no event be exercisable
beyond their original scheduled term).

(d) If the Consulting Term terminates for any reason, the Consultant shall not
be required to render any further services and shall not be entitled to, nor
shall the Company or Parent have any obligation to pay, any further portion of
the Fee.

(e) The Consultant’s status during the Consulting Term shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind Parent or the Company in any respect. Except as provided
above, the Consultant shall not be eligible for any additional compensation or
benefits from Parent or the Company. Any payments made to the Consultant
hereunder shall not be taken into account in computing the Consultant’s salary
or compensation for the purposes of determining any benefits or compensation
under (a) any pension, retirement, life insurance or other benefit plan of the
Company, Parent or any of their respective affiliates or (b) any agreement
between the Company, Parent or any of their respective affiliates and the
Consultant.

(f) All payments and other consideration made or provided to the Consultant
under this Agreement shall be made or provided without withholding or deduction
of any kind, and the Consultant shall assume sole responsibility for discharging
all tax or other obligations associated therewith.

3. Confidentiality. The Consultant shall hold in a fiduciary capacity for the
benefit of Parent, the Company, and their respective affiliates (collectively,
the “Affiliated Entities” and each such entity, including the Company and
Parent, an “Affiliated Entity”) all secret or confidential information,
knowledge or data relating to any of the Affiliated Entities, and their
respective businesses, which he obtained during his employment by the Affiliated
Entities, and all such information, knowledge or data relating to the Affiliated
Entities, and their respective businesses, which he obtains during his service
as a consultant hereunder, and which shall not be or become public knowledge
(other than by acts by the Consultant or representatives of the Consultant in
violation of this Agreement). After termination of the Consulting Term, the
Consultant shall not, without the prior written consent of Parent or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than Parent and those designated
by it.

4. Nonsolicitation; Non-Competition; Full Force and Effect. Notwithstanding
anything herein or in the Securityholders Agreement to the contrary, the
Consultant acknowledges and agrees that (i) his obligations and the Company’s,
Parent’s and their respective affiliates’ rights under Section 9 of the
Securityholders Agreement shall remain in full force and effect, (ii) for the
avoidance of doubt, and notwithstanding anything to the contrary in, and in no
way in limitation of, such Section 9, such obligations and rights shall extend
to, and prohibit, the Consultant’s engagement, without the prior written consent
of the Company, directly or indirectly, as an employee, consultant, director or
service provider with any entity (or any affiliate of such entity regardless of
whether such affiliate is engaged) that is engaged or could reasonably become
engaged in the procurement, sale, production or brokering of aluminum metal and
its key raw material inputs

 

-2-



--------------------------------------------------------------------------------

including, without limitation, bauxite, alumina, primary aluminum and related
products, and rolled aluminum products and (iii) for purposes of such Section 9,
the “Restricted Period” shall mean the period commencing on the Retirement Date
and ending on the third anniversary thereof. Section 9 of the Securityholders
Agreement (as modified by the immediately preceding sentence) is hereby
incorporated into this Section 4 of this Agreement.

5. Injunctive Relief. The Consultant acknowledges that the time, scope,
geographic area and other provisions of Sections 3 and 4 of this Agreement
(including, by incorporation, Section 9 of the Securityholders Agreement, as
modified by Section 4 of this Agreement) (the “Covenants”) have been
specifically negotiated by sophisticated commercial parties and agree that all
such provisions are reasonable under the circumstances of the activities
contemplated by this Agreement. The Consultant acknowledges and agrees that the
terms of the Covenants: (i) are reasonable in light of all of the circumstances,
(ii) are sufficiently limited to protect the legitimate interests of the
Affiliated Entities, (iii) impose no undue hardship on the Consultant, and
(iv) are not injurious to the public. The Consultant further acknowledges and
agrees that the Consultant’s breach of the provisions of the Covenants will
cause Parent and the Company irreparable harm, which cannot be adequately
compensated by money damages, and that if Parent or the Company elects to
prevent the Consultant from breaching such provisions by obtaining an injunction
against the Consultant, there is a reasonable probability of Parent or the
Company’s eventual success on the merits. The Consultant consents and agrees
that if the Consultant commits any such breach or threatens to commit any
breach, Parent and/or the Company shall be entitled to temporary and permanent
injunctive relief from a court of competent jurisdiction, without posting any
bond or other security and without the necessity of proof of actual damage, in
addition to, and not in lieu of, such other remedies as may be available to
Parent and the Company for such breach, including the recovery of money damages.
In the event that the Covenants shall be determined by any court of competent
jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

6. Successors. This Agreement is personal to the Consultant and without the
prior written consent of Parent shall not be assignable by the Consultant
otherwise than by will or the laws of descent and distribution. Parent and the
Company shall each require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of
their respective businesses and/or assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that Parent or
the Company (as applicable) would be required to perform it if no such
succession had taken place. As used in this Agreement, “Parent” and the
“Company” shall mean Parent and the Company, respectively, as hereinbefore
defined and any successor to their respective businesses and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

 

-3-



--------------------------------------------------------------------------------

 

7. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Consultant:

To the most recent address on file with the Company

If to Parent:

Noranda Aluminum Holding Corporation

801 Crescent Centre Drive

Suite 600

Franklin, TN 37067

Attention: Vice President & General Counsel

If to the Company:

Noranda Aluminum Inc.

801 Crescent Centre Drive

Suite 600

Franklin, TN 37067

Attention: Vice President & General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) The invalidity or unenforceability of any provision (or portion thereof) of
this Agreement shall not affect the validity or enforceability of any other
provision (or portion thereof) of this Agreement.

(d) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument.

 

-4-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Consultant has hereunto set the Consultant’s hand and,
pursuant to the authorization from their respective Boards of Directors, Parent
and the Company have each caused these presents to be executed in its name on
its behalf, all as of the day and year first above written.

 

ALAN K. BROWN

/s/ Alan K. Brown

NORANDA ALUMINUM HOLDING CORPORATION By  

/s/ Gail E. Lehman

NORANDA ALUMINUM, INC. By  

/s/ Gail E. Lehman

 

-5-